Title: To Thomas Jefferson from William Clark, 20 September 1807
From: Clark, William
To: Jefferson, Thomas


                        
                            Sir
                     
                            Camp! Big Bone Lick September 20th. 1807.
                        
                        I have been employed two weeks at this place with ten hands Searching for the bones of the Mammoth
                            &c. without meeting with as much suckcess as I expected. This Lick has been pillaged so frequently, that but fiew
                            valuable bones are to be found entire.—I have found part of Several heads of the Mammoth, the most of them so decayed,
                            that when the soft mud was taken from them and the air admited, they Crumbled and fell to pieces. I have Saved Two which
                            are tolerably hard, also a part of the great pan of the head Covering the brains—I have several pieces of the Jaw bone
                            with Teeth in them, and one with a Small Tusk.—I have also found many of the Teeth and a part of a jaw bone of what I
                            believe to be the Siberian Eliphant with two teeth in it.—and have also found a number of Teeth of both the Mammoth and
                            Eliphant, maney pieces of Tusks, and one entire in a decayed State (the only entire Tusk ever found at this place) 9 feet
                            11 Inches long and 20 Inchs around, with a Spiral twist in addition to the curve.—near the serface of the earth and also for ten feet under, I have Collected parts of Several heads of
                            two destinct Animals of the Goat or Sheep Species; The horns of one of those animals, are large and bend downwards—the
                            other streight and at right angles from the head and appear long.—
                  I feel much Chagrined in not finding a greater portion of the upper part of the head, and an entire paw of the
                            Mammoth as Specimins to Send foward to the Society. tho’ I am not yet without hopes of finding those parts, and Shall
                            Continue the Search one week longer—
                        The bone which Mr. D: Ross mention’s in his letters as haveing been taken by his “agent Mr. Carneal from
                            Doctr. Goforth and Secured in a house in Cencennati’’ are not to be found. I have not recved any aid or assistance from his agents near this place, but much outward Shew, and
                            letters of promis of much Civility.
                        On my return to the Falls of Ohio, I will do myself the honor to write you a full account of the bones found
                            at this place, and those which I shall send foward to you.
                        A few days before I set out from the City of Washington last Spring, I received an appointment of Indian
                            agent for Louisiana (except the Osarge) and a fiew days after, on my way to the Westward; was Honoured with a Commission
                            of Brigdr. Genl. of the Militia of that Territory.—The duties under those appointments rendered it necessary for me to
                            Continue in Louisiania much longer than I expected, and obliged me to delay makeing the Serch for Certain bones at this
                            place, untill this time.
                        The Indian agency together with the Organization of the Militia of the Territory has occupied my whole time.
                            The Old Militia Law of Louisiana was in maney parts so defective that no regulation made under it; Could be inforced—by
                            the approbation of the Acting Govr. & Judges I purposed such regulations as they have thought proper to enact into a Law
                            for the government of the Militia of that Territory. Since which they have been Completely Organized—and I have furnished
                            each field officer and Captain with a printed Copy of the Law
                        The number of Militia in the Territory is 2433 Total of which 1236 are without arms.—They are Scattered and
                            their Settlements so Detached, that in the event of an Indian war, they would be in a very Defenceless State, incapable of
                            giveing much support to each other.—
                        Domestic brals and party in that country have not yet
                            subsided, but by no means so violent as they have been. I think that exemplary, just and disinterested conduct, in the
                            high officers in the government, of that Territory, without takeing part with any party; will without a doubt introduce
                            System and uniformity.
                        Since my return from Louisiana nothing is Spoken of so common as a War with England, if it is necessary to go
                            to war with that, or any other Nation, I hope you will consider me as always ready to support the cause of my Country.—
                        My Brother George is with me and requests you to accept of the assurence of his most Sincear respect.
                  With
                            every Sentiment of the highest respect and veneration I have the honer to be Your Mo.  obt Hl Sevent
                        
                        
                            Wm Clark
                     
                        
                    